Allowable Subject Matter
1.	This office action is a response to communication/ amendments submitted on 08/10/2021. 
2. 	Application No. 17/398563, filed 08/10/2021 is a division of 16/582464, filed on 09/25/2019, now U.S. Patent #11121617 and a continuation of PCT/CN2019/084289, filed on 04/25/2019. Claims foreign priority to 201810832385.6, filed on 07/24/2018, to 201821191216.0, filed on 07/24/2018, to 201810832530.0, filed on 07/24/2018 and to 201821189193.X , filed on 07/24/2018.
Information Disclosure Statement
3.  	The information disclosure statement(s) (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-10 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Riggio et al. (US 20020039298 A1), Akahane (US 20150303797 A1), Boeke (US 20120155139 A1), Kinzer et al. (US 20190158086 A1) and LI et al. (US 20110089913 A1) are the closest prior art disclosed.
	However, regarding claim 1, the prior arts disclosed above do not teach or fairly suggest alone or in combination “the logic input buffer circuit is configured to perform full-wave filtering process on control signals input by the upper bridge control signal input end, the lower bridge control signal input end, and the PFC control signal input end and to output processed control signals to the first upper bridge driver circuit, the second upper bridge driver circuit, the first lower bridge driver circuit, the second lower bridge driver circuit, and the PFC driver circuit respectively; the first upper bridge driver circuit is configured to drive an upper bridge-arm switch transistor corresponding to a first external motor according to one of the control signals output by the logic input buffer circuit; the first lower bridge driver circuit is configured to drive a lower bridge-arm switch transistor corresponding to the first external motor according to one of the control signals output by the logic input buffer circuit; the second upper bridge driver circuit is configured to drive an upper bridge-arm switch transistor corresponding to a second external motor according to one of the control signals output by the logic input buffer circuit; the second lower bridge driver circuit is configured to drive a lower bridge-arm switch transistor corresponding to the second external motor according to one of the control signals output by the logic input buffer circuit; and the PFC driver circuit is configured to drive an external PFC switch transistor according to one of the control signals output by the logic input buffer circuit”.
This configuration is not disclosed or obvious over the closest prior arts found, this connections and elements are very specific in control fashion and thus consider novel.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846